Citation Nr: 0303408	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  01-04 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for hepatitis C.

2.  Entitlement to an increased rating for low back strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from January 1975 until 
January 1976.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from November 2000 and April 
2001 rating decisions of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Cleveland, Ohio, which denied 
the benefits sought on appeal.

Clinical reports of record note the veteran reported as 
medical history that he had quit employment as a laborer due 
to his service-connected back disability.  This may be 
construed as raising a claim of entitlement to a total rating 
for compensation purposes based on individual 
unemployability.  This issue has not been developed for 
appellate consideration, and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The medical evidence does not show that the veteran's 
currently diagnosed Hepatitis C is causally related to 
service.

3.  The veteran's low back strain is objectively manifested 
by pain on motion at greater than 90 degrees of flexion, with 
limited lateral motion, osteoarthritic changes and with 
marked spasm in the right lumbosacral area.  




CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).

2.  The schedular criteria for an evaluation of 40 percent, 
but no higher, for low back strain have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 
C.F.R. § 3.159 (2002).



Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Regarding the present appeal, statements of the case issued 
in April 2001 and August 2002, and a supplemental statement 
of the case issued in August 2002, apprised the veteran of 
VA's duty to notify and assist under the VCAA.  Indeed, the 
two August 2002 documents specifically discussed the division 
of responsibilities between VA and a claimant in obtaining 
evidence, as set forth in 38 C.F.R. § 3.159.  Additionally, 
the April 2001 statement of the case informed the appellant 
of the diagnostic criteria pertaining to disability of the 
low back.  Moreover, regarding the veteran's Hepatitis C 
claim, a January 2001 letter informed the veteran of the need 
to submit evidence regarding exposure to risk factors in 
service.  Furthermore, the August 2002 statement of the case 
set forth the legal standard for establishing service 
connection.

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have been 
satisfied in this case and that no further notice is 
required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  As a result of 
such assistance, the claims file contains service medical 
records and VA examinations dated September 2000 and February 
2001.  Also of record are VA outpatient treatment reports 
dated from November 1997 to July 2002.  The Board has 
reviewed the veteran's statements, as well as the medical 
evidence, and finds no references to any outstanding 
documents.  The Board notes that the file does not contain 
any information regarding potential in-service risk factors 
for Hepatitis C.  However, the veteran was properly informed 
by the RO of the need to submit such evidence, and his 
failure to do so does not detract from the quality of 
assistance provided in the development of this claim.  
Indeed, the Court has held that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  

Relevant law and regulations

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Increased disability ratings - in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 
C.F.R. § 4.14 (2002) [ the evaluation of the same disability 
under various diagnoses is to be avoided].  The critical 
inquiry in making such a determination is whether any of the 
symptomatology is duplicative or overlapping; the appellant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban, 6 Vet. App. at 262.

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2002) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2001).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2002).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2002). Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.



I.  Service connection for Hepatitis C

Factual background

The veteran's enlistment examination in November 1974 did not 
reveal any findings of Hepatitis C.   The report of medical 
history denied any occurrence of hepatitis.  During service, 
the veteran was treated for complaints of stomach cramping in 
December 1975.  The assessment was alcohol gastritis versus 
pre-ulcer condition.  The veteran's separation examination in 
December 1975 revealed no abnormalities and it was again 
denied in the veteran's report of medical history. 

Following service, the first treatment for gastrointestinal 
difficulties occurred in June 2000.  At that time, ultrasound 
imaging of the upper abdomen suggested diffuse liver disease.  
The veteran received Hepatitis C counseling. 

VA outpatient treatment reports dated January 2000 to June 
2002 reveal further treatment and education regarding 
Hepatitis C.  Those records contained diagnoses of Hepatitis 
C, but did not discuss the etiology of the condition.

Analysis

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  In the present case, the evidence of record 
indicates a diagnosis of Hepatitis C.  Therefore, there is 
little doubt as to the existence of a current disability.  
However, as will be discussed below, the evidence of record 
fails to establish the remaining elements of a service 
connection claim.

The claims file is absent any evidence of treatment for 
Hepatitis C during service.  In so noting, the Board 
recognizes that Hepatitis C is a viral disease which may not 
always be reflected by overt symptomatology at the time of 
infection.  Thus, service connection could still be 
warranted, even in the absence of in-service treatment of 
symptoms or even without a continuity of symptoms following 
service, if all the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  Such 
evidence, for example, might consist of a well-explained 
opinion of etiology from a competent medical professional 
stating that, even in the absence of treatment in service or 
soon thereafter, it was nonetheless as likely as not that the 
veteran's Hepatitis C related to service.  However, no such 
opinion exists in the present case.  Instead, the evidence 
shows no signs of Hepatitis C infection during service and no 
treatment for the condition, or for other generalized 
gastrointestinal problems, until June 2000, approximately 25 
years after separation from service.  The evidence also fails 
to identify any risk factors that would increase the 
likelihood that the veteran's Hepatitis C was incurred during 
active duty.  In short, the evidence simply does not satisfy 
elements (2) or (3) under Pond.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Increased rating for low back strain

Factual background

In July 2000, the veteran reported at a VA medical facility 
with complaints of throbbing pain in his lower back.  He 
denied injury or trauma.  
 
The veteran was examined by VA in September 2000.  The 
veteran stated that he had recently had to quit a job as a 
laborer due to back pain.  The job entailed digging trenches 
and holes.  The veteran stated that while doing such work his 
back pain increased in severity.  The veteran continued to 
experience intermittent back pain.  The pain did not 
necessarily occur on a daily basis, but he had daily 
stiffness.  He did not wear a back brace or a TENS unit.  He 
did not complain of fatigue or lack of endurance.  He 
reported pain upon weather changes, particularly wet or cold 
weather.  Bending or stooping exacerbated his stiffness and 
he had trouble straightening up.  When he did, he felt pain 
over the back area and also over the right thigh, with 
accompanying numbness of the right leg.  

Objectively, the veteran transitioned well from sitting to 
standing position.  The veteran walked normally, without any 
discernible limp.  He was able to walk on his tiptoes as well 
as his heels.  On standing, the general alignment of his back 
was normal, with no tilting to the left or right.  He had 
normal lumbar lordotic curve.  There was no scoliosis or 
kyphosis noted over the back upon inspection.  The veteran 
had some discomfort on palpation of the low back area, but 
there was no muscle spasm or muscle atrophy.  He could flex 
his back through 70-75 degrees with pain at about 50 degrees.  
He had pain on extension from 0 to 70 degrees.  He could 
lateral bend to 30 degrees, left and right, with noted pain 
over the low back area.  He had a negative straight leg raise 
in sitting position to 90 degrees.  On lying down, straight 
leg raise to 60 degrees caused discomfort over the low back 
area bilaterally.  Reflexes were +1 over the knees and were 
absent over the ankles.  Motor power over lower extremities 
was 5/5.  The veteran reported some lack of sensation over 
the right thigh and calf.  The impression was chronic 
lumbosacral sprain from an accident while in service.  

X-rays taken in September 2000 reveal minimal anterior spurs.  
The disc spaces were not otherwise narrowed and no other 
abnormalities were seen.  

The veteran was examined by VA in February 2001.  The veteran 
presented with complaints of constant back pain, especially 
upon standing for greater than 30 minutes.  If he did stand 
for extended periods, his back would become stiff and tight 
requiring him to sit and relax for about 10-15 minutes until 
the spasm eased.  The veteran described his pain during such 
flares as a stiff tightness accompanied by a tired feeling, 
as though he had been on his feet all day. The veteran 
reported one particular flare-up that occurred while he was 
still employed as a lineman.  His pain required him to lie 
flat on his back inside a truck during his lunch break.  He 
continued working and then reported to the VA Medical Center 
in Cincinnati that evening for muscle relaxers.  Overall, he 
rated his pain during flare-ups as a 7 or 8 out of 10.  He 
denied focal weakness.  He stated that he lacked energy as a 
result of interferon used to regulate his Hepatitis C.  The 
veteran reported a burning and tingling feeling in his lower 
back, along with a sensation of needles and pins in his right 
foot and heel.  The veteran reported that he took ibuprofen 
for his back pain, but denied that it improved his symptoms.  
He stated that hot baths provide temporary relief.  The 
veteran denied numbness but noted paresthesias and burning 
dysesthesias in the lower back, right foot and right heel.  

Upon physical examination, the veteran had flexion to 100 
degrees, with pain on motion of the spine beginning at 90 
degrees.  He had extension to 25 degrees.  Left lateral 
bending was to 20 degrees and right lateral bending was to 30 
degrees.  Spasm increased during range of motion testing.  
The examiner commented that flare-ups caused additional 
limitation due to pain.  There was no objective evidence of 
painful motion, weakness or tenderness.  There was marked 
spasm of the right lumbosacral region.  There was no postural 
abnormality or fixed deformity.  The musculature of the back 
was normal to visual inspection and to palpation, but was in 
spasm.  Neurologically, the veteran had 5/5 strength 
throughout.  There was no atrophy, fasciculation or tremor.  
Deep tendon reflexes were 2/4 throughout and were bilaterally 
symmetrical.  Toes were downgoing bilaterally.  Sensory 
testing revealed a normal light touch, pinprick, vibration 
and double simultaneous extinction.  The veteran's gait was 
remarkable for decreased lordosis, and he walked stiffly.  
Cerebellar testing yielded normal results.  The veteran could 
rise to his toes and heels without difficulty.  Romberg test 
was normal and tandem gait was unremarkable.    

Following objective examination, the veteran was diagnosed 
with chronic lumbosacral strain with right lumbosacral muscle 
spasm.  There was minimal x-ray evidence for degenerative 
joint disease and there was no evidence of radiculopathy or 
degenerative disc disease.  The examiner commented that the 
pain from the veteran's muscle spasms directly led to 
functional limitation and he noted that during a flare-up 
there would be increased spasms and pain, with fatigue and 
lack of endurance.  Flare-ups would occur due to physical 
labor or repetitive use.  There was no functional limitation 
from weakness during a flare-up or following repetitive use.  
There was objective evidence of painful motion and spasm as 
manifested by increased spasm, sudden intake of breath and 
guarding of movement.  There was no objective evidence of 
weakness or tenderness.  The examiner stated that the veteran 
would be limited in his ability to engage in physical 
activity involving repetitive bending and twisting and that 
he should not stand or walk for more than 1 hour per day.  
There was no functional impairment associated with sitting, 
gait or posture.  

Analysis

The veteran's low back strain is presently evaluated as 20 
percent disabling under Diagnostic Code 5295.  That Code 
section applies a 20 percent rating for lumbosacral strain 
where there is evidence of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position.  A 40 percent rating is assigned for 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.

The Board has reviewed the evidence of record and finds that 
the veteran's disability picture warrants assignment of the 
next-higher disability rating of 40 percent under Diagnostic 
Code 5295.  The Board observes that the objective findings of 
limited lateral motion and osteoarthritic changes are 
consistent with the criteria for a 40 percent evaluation 
under that Code section.  The Board acknowledges that not all 
of the criteria for a 40 percent evaluation under Diagnostic 
Code 5295 have been shown by the medical evidence, but as 
stated in 38 C.F.R. § 4.21, it is not expected that every 
single symptom be exhibited.  Furthermore, when contemplating 
the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2002), as 
well as DeLuca, it can be found that the veteran's functional 
impairment brought about by his back spasms is equivalent to 
marked limitation of forward bending in standing position. 

As suggested above, an award of an increased rating to 40 
percent under Diagnostic Code 5295 appropriately recognizes 
findings of functional limitation due to pain on motion made 
at the veteran's September 2000 and February 2001 VA 
examinations.  In September 2000, the veteran was found to 
have pain on flexion beginning at 50 degrees.  In February 
2001, the pain began on flexion at 90 degrees.  Moreover, the 
veteran had back spasms and walked with a stiff gait.  The 
examiner commented that the pain from the veteran's muscle 
spasms directly led to functional limitation and he noted 
that during a flare-up there would be increased spasms and 
pain, with fatigue and lack of endurance.  Flare-ups occurred 
in response to physical labor or repetitive use.  The 
examiner concluded that there was objective evidence of 
painful motion and spasm as manifested by increased spasm, 
sudden intake of breath and guarding of movement.  The 
examiner stated that the veteran would be limited in his 
ability to engage in physical activity involving repetitive 
bending and twisting and that he should not stand or walk for 
more than 1 hour per day.  Thus, an increased rating properly 
compensates the veteran for such limitation resulting from 
his low back strain.

While the evidence supports an award of the next-higher 
rating of 40 percent under Diagnostic Code 5295, there is no 
basis for an evaluation in excess of that amount.  The Board 
observes that, in fact, no higher rating is available under 
Diagnostic Code 5295.  The Board has also considered other 
relevant rating Codes.  Diagnostic Code 5292, concerning 
limitation of motion of the lumbar spine, also contains a 
maximum evaluation of 40 percent.  As the veteran does not 
have a fractured vertebrae or ankylosis, Diagnostic Codes 
5285-5289 are not for application.  No other Diagnostic Codes 
apply.  

In sum, the evidence reveals significant additional 
functional limitation caused by the veteran's back spasms, 
which warrant an award of the next-highest rating of 40 
percent under Diagnostic Code 5295 when considered in 
conjunction with the principles articulated in 38 C.F.R. 
§§ 4.10. 4.40, 4.45 and DeLuca.  However, the evidence does 
not justify an evaluation in excess of 40 percent.  On that 
matter, as the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the veteran's low 
back strain has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In so 
concluding, the Board acknowledges the veteran's statements 
that he quit his last job as a lineman due to back pain.  It 
was noted he functioned in that capacity as a laborer.  
However, the Board finds that the disability at issue has not 
been shown to represent unusual interference with employment 
beyond that contemplated by the schedular rating.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Service connection for Hepatitis C is denied.

A 40 percent evaluation for low back strain is granted, 
subject to the applicable law governing the award of monetary 
benefits.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

